Citation Nr: 1411024	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to November 10, 2009 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD, with a rating of 50 percent, effective December 1, 2006.  A subsequent November 2011 (mailed December 2011) Decision Review Officer Decision increased the PTSD rating to 70 percent, effective November 10, 2009.   

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's service-connected disabilities, to include his PTSD currently on appeal, interfere with his ability to maintain employment.  See February 2014 Written Brief Presentation.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for scars due to shrapnel injuries and entitlement to service connection for a finger injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raised these issues in the October 2008 notice of disagreement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the period on appeal, including prior to November 10, 2009, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, he experiences symptoms of impaired impulse control (with unprovoked irritability with period of violence), low tolerance for people, irritability, road rage and occasional suicidal ideation, though with a good relationship with his family.

2.  The Veteran's PTSD has at no point been manifested by total occupational and social impairment.


CONCLUSION OF LAW

Throughout the period on appeal, including prior to November 10, 2009, the criteria for a rating of 70 percent, but not higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's PTSD claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service and VA treatment records with the claims file and as such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with VA examinations in December 2007 and November 2009.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  There is no evidence of record suggesting an increase in symptoms since the most recent examination.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Merits of the Claim

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his service-connected PTSD for the period prior to November 10, 2009 and a rating in excess of 70 percent thereafter.  The Board finds that throughout the period on appeal, the criteria for a rating of 70 percent, but not higher, has been met.  

Schedular Rating Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran's service-connected PTSD is currently rated at 50 percent under Diagnostic Code 9411 for the period prior to November 10, 2009 and 70 percent from November 10, 2009.  38 C.F.R. § 4.130 (2013).  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and  inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

Schedular Rating in Excess of 50 Percent prior to November 10, 2009

For the reasons outlined below, the Board finds that a rating of 70 percent, but not higher, is warranted for the period prior to November 10, 2009, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, but not total occupational and social impairment.  

A March 2007 VA treatment note indicated that the Veteran was "arrested for felony assault on company time".  This note also indicated that the Veteran "recently got into a fight with another guy" and the Veteran indicated he has "low tolerance".  

The Veteran was afforded a VA PTSD examination in December 2007.  The examination noted that the Veteran has a good relationship with his spouse and children, but that the Veteran denied any current social relationships.  The examination noted a history of "violence/assualtiveness", with a comment regarding felony assault charges that were dropped.  The examination also listed the Veteran as having "fair" impulse control with episodes of violence.  The examination noted irritability or outbursts of anger as persistent symptoms of increased arousal.  The examination also noted that the Veteran experiences "clinically significant distress or impairment in social, occupational or other important areas of functioning".  The examination did not find total occupational and social impairment due to PTSD.  The examination included a diagnosis of PTSD, chronic, severe and a GAF score of 50.    

The Veteran submitted a detailed October 2008 notice of disagreement (NOD) that described many of his PTSD symptoms.  The Veteran related multiple stories regarding his violent actions towards others.  The Veteran stated that "[i]n the past three years I have been arrested for Felony Assault and have assaulted two of our company's clients.  I have also had a number of confrontations with strangers and folks I work with."  The Veteran further stated that he has "violent outbreaks when someone does something stupid" and mentioned frequent road rage.  The Veteran's NOD also included comments relating to his social relationships and states that he "despise[s] having to interface with the public" and that "the only place I like to be is sitting or walking in the woods with no people any where."  

A November 2008 (received by VA December 2008) letter from the Veteran's spouse also included comments relating to the Veteran's violent actions.  The letter mentioned frequent road rage incidents, including "some absolutely unbelievable acts of road rage".  The letter stated that the Veteran "usually imagines that other drivers are 'cutting him off' or driving too close" and that this has resulted in the Veteran "forc[ing] drivers off the interstate, curs[ing] them and beat[ing] on their car windows, and threaten[ing] them with a tire tool."  The letter further stated that the Veteran's "violent outburst have cost him good jobs, landed him in jail, and caused most everyone who knows him to keep their distance.  Recently there have been two incidents of rage at work.  [The Veteran] assaulted a customer and an employee.  According to the people that were there, neither victim really deserved it."

The spouse's letter also detailed the Veteran's relationships with others.  The letter stated that the Veteran "has little emotional attachment to anyone but his mother, me, our daughters, and grandchildren" and that "except for family events he isolates himself from the world".     

The spouse's letter also stated that the Veteran "has told me on a couple of occasions that he had contemplated suicide more than once in years past."
        
Also of record is a December 2008 letter submitted by L.T., who is the General Superintendent at a company where the Veteran has worked.  L.T. stated that they have worked at the current company for over 12 years and "have been in [the Veteran's] presence most every day that I have worked".  This letter contained multiple comments describing the Veteran's propensity to anger and violence.  The letter stated that while "[e]veryone loves him", the Veteran's work colleagues "all have a fear of his sometimes 'out of no where' violence".  The letter stated that "[i]f anyone outside of his crew criticizes or berates [the Veteran], his crew, or this company, it will end up in a physical contest" and that the Veteran "has a very quick trigger when it comes to exploding".  The letter went on to relate that the company has received complaints about the Veteran's "road rage incidents", that people riding with the Veteran have reported that the Veteran "'goes crazy on folks' for the slightest things" and that the Veteran has "chased and threatened many motorists over the years".  The letter stated that the Veteran "has had assault charges filed for his outbursts" and that he "has assaulted fellow employees, customers and total strangers.  Sometimes the reason is apparent, sometimes it's not".  The letter went on to relate a story of the Veteran assaulting and physically attacking a customer.  L.T. wrote that they talked with previous work colleagues of the Veteran and was told that the Veteran "has always been unpredictable and at times extremely violent".  The letter later reported another incident where the Veteran was "arrested and charged for felony assault at work" for actions related to a fellow employee that resulted in "serious injury".  The letter also stated that many of the company's younger employees are "apprehensive about [the Veteran's] unpredictable behavior and tendency to violence".    

The December 2008 letter from L.T. also offered details relating to the Veteran's social relationships.  The letter stated that the Veteran "stays to himself", "rarely participates in the worksite banter", "prefers to work alone" and when not at work "apparently has nothing to do with anyone other than his family".  The letter also stated that the company occasionally has recreational events and "[i]f [the Veteran] comes he sort of isolates himself from the group" and "[i]f spoken to, he will respond, but he will not enter into or initiate a conversation".  The letter further referenced the isolation and lack of friends that the Veteran has.        

Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating for the period prior to November 10, 2009.  See 38 C.F.R. § 4.7 (2013).  The Veteran has occupational and social impairment, with deficiencies in most areas due to such symptoms as impaired impulse control (such as unprovoked irritability with period of violence), and suicidal ideation.  Although he does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, a rating of 70 percent is warranted prior to November 10, 2009.  

Schedular Rating in Excess of 70 Percent for Entire Appeal Period 

The Veteran previously had a 70 percent rating for PTSD for the period from November 10, 2009.  With the above finding that a 70 percent rating is also warranted prior to November 10, 2009, the Veteran has a 70 percent rating for PTSD throughout the period on appeal.  The below discussion as to why a rating of 100 percent is not warranted therefore encompasses the entire period of appeal.    

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment. 

The Veteran's symptoms include impaired impulse control (such as unprovoked irritability with period of violence), low tolerance for people, irritability, road rage and suicidal ideation.  With respect to social impairment, the evidence suggests that the Veteran has a good relationship with his family and attends occasional work social events.  Taken as a whole, the Veteran's symptoms and disability picture are of the level of severity contemplated by the 70 percent rating.    

There is no medical or lay evidence indicating that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, which are the symptoms contemplated by the 100 percent rating.   

The December 2007 VA PTSD examination is silent as to those symptoms.  It did list the Veteran's recent memory as mildly impaired and provided the example of "Veteran routinely forgets tools needed at work site", but that does not rise to the level of severity of memory loss contemplated by a 100 percent rating.     

In addition to the December 2007 VA PTSD examination, the Veteran was afforded a November 2009 VA PTSD examination, which is also silent as to the symptoms contemplated by the 100 percent rating.

Other evidence of record also does not present evidence of any of the symptoms contemplated by the 100 percent rating or other symptoms on that level of severity.  

While the November 2008 letter from the Veteran's spouse includes evidence of suicidal ideation, as discussed above, the evidence does not show that there is a persistent danger that the Veteran will hurt himself.  No other evidence of record includes indications of suicidal ideation.  

With regard to whether the Veteran is a persistent danger of hurting others, the evidence discussed above shows that the Veteran has a history of violence towards others.  At both VA PTSD examinations, however, the Veteran denied homicidal thoughts.  His supervisor said that his bad behavior was "sometimes 'out of no where'", which the Board interprets as not persistent.  Taken as a whole, the evidence of record does not show that there is a persistent danger that the Veteran will hurt others that rises to the level of severity contemplated by a 100 percent rating.  

As previously discussed, GAF scores of 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF scores of 50 are consistent with the level of severity of the symptoms provided for the 70 percent rating level, as the Veteran has a moderate to severe impairment with respect to occupational and social functions, but is not totally impaired.

Finally, the Veteran does not suffer from total occupational and social impairment. Both VA PTSD examinations include a negative response to a question asking if there is total occupational and social impairment due to PTSD signs and symptoms.  While the evidence of record does indicate that the Veteran has social impairment, it is not total social impairment, as the evidence shows that he has relationships with his family.  Also, while the evidence of record does show that the Veteran has occupational impairment, it does not rise to the level of total occupational impairment.  

In sum, the Veteran's symptoms are of the severity contemplated by the 70 percent rating criteria, and no higher.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   The Board acknowledges the Veteran's contention in his September 2009 Form 9 that he is entitled to a 100 percent rating, however, the evidence of record warrants a 70 percent rating, but not higher, throughout the period of appeal, including prior to November 10, 2009.  Staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, and as a result, entitlement to a rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   

Extraschedular Rating for Entire Appeal Period  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied for the entire appeal period.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as suicidal ideation and impaired impulse control (such as unprovoked irritability with periods of violence).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as suicidal ideation and impaired impulse control.  See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and by symptoms such as suicidal ideation and impaired impulse control.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD caused marked absence from work or resulted in any hospitalizations.  The December 2007 VA PTSD examination included a note that the Veteran missed 3 weeks of work in the past year due to medical and mental health appointments at the VAMC, but the December 2009 VA PTSD examination indicated that the Veteran missed no time from work in the past year.  In addition, the December 2008 letter from L.T. that indicated that the writer had worked with the Veteran for many years stated that the Veteran "NEVER misses work" (emphasis in original).  Taken as a whole, the Board finds that the Veteran's service-connected PTSD did not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R.       § 3.321(b) (1) (2013).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  As a result, the evidence of record does not warrant referral for an extraschedular rating.  

ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD throughout the period on appeal, including prior to November 10, 2009, is granted, subject to the laws and regulations applicable to the payment of benefits.

REMAND

In the February 2014 Written Brief Presentation submitted by the Veteran's representative, the representative explicitly raises the issue of entitlement to a TDIU.  

The Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, the Veteran should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran must be properly notified of how to substantiate a claim for entitlement to a TDIU. Additionally provide him with VA Form 21-8940 in connection with the claim for entitlement to a TDIU, and request that he supply the requisite information.

2.  Then, schedule the Veteran for an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must interview the Veteran as to his employment and education history.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD and gunshot wounds, right leg and ankle (individually, or in concert with each other) preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


